41 U.S. 97 (____)
16 Pet. 97
JOHN GORDON, PLAINTIFF IN ERROR,
v.
JAMES LONGEST, DEFENDANT IN ERROR.
Supreme Court of United States.

*101 The case was argued by Mr. Crittenden, for the plaintiff in error. Mr. Benton appeared for the defendant.
Mr. Justice M`LEAN delivered the opinion of the Court.
This is a writ of error to the Court of Appeals of the state of Kentucky, under the twenty-fifth section of the judiciary act of 1789.
An action was commenced in the Circuit Court of Kentucky by the defendant in error, against the plaintiff, to recover the value of a certain slave which the defendant took on board a steamboat, at Louisville, of which he was master, as a passenger; and conveyed him out of the state, in violation of the statutes of Kentucky.
*102 By an act of the Kentucky legislature of 1824, to prevent the escape and removal of slaves, the masters of vessels, &c., receiving slaves on board and removing them from that state, were made liable to the owners of such slaves for any loss they might sustain thereby. And by a subsequent act of 1828, it was enacted that the liabilities under the first act "shall accrue whenever the persons of colour shall be taken on board any steam vessel from the shores of the Ohio river, opposite the state, to the same extent as if they were taken on board from the shores or rivers within the state."
On entering his appearance, the defendant filed his petition to remove the cause to the Circuit Court of the United States, for the district of Kentucky, on the ground that he was a citizen of Pennsylvania, and the plaintiff a citizen of Kentucky: and the defendant offered to give bond and security according to law. The citizenship of the parties, as alleged, was admitted; but the plaintiff objected to the removal, and the Court decided it did not appear to its satisfaction that the amount in controversy exceeded five hundred dollars, exclusive of costs, and on that ground refused the prayer of the petition.
After the rejection of his petition, the defendant pleaded not guilty; and a jury, being called and sworn, found the defendant guilty, and assessed the plaintiff's damages at four hundred and twenty dollars, on which verdict a judgment was entered.
During the trial several exceptions were taken to the rulings of the Court, which it is not necessary now particularly to notice. On these exceptions a writ of error was taken to the Court of Appeals. Several errors were assigned in that Court, on which a reversal of the judgment of the Circuit Court was prayed. Among others, was one that the Court erred in overruling the application to remove the cause to the Circuit Court of the United States.
The Court of Appeals reversed the judgment on the ground that the plaintiff was only entitled to recover the damages he had actually sustained by the act of the defendant, which was not in accordance with the instruction to the jury by the Circuit Court.
The cause was remanded to the Court below for further proceedings. A jury being again called to try the cause, found the *103 defendant guilty, and assessed the plaintiff's damages at six hundred and fifty dollars. Judgment was entered upon this verdict, and the cause was again removed to the Court of Appeals, by a writ of error, on certain exceptions taken at the trial.
Among the other errors again assigned in the Court of Appeals, was the refusal, by the Circuit Court, to permit the cause to be removed to the Circuit Court of the United States.
The Court of Appeals affirmed the judgment; and the cause is now brought here, by a writ of error, from that Court.
It is unnecessary to notice the other questions raised by the exceptions, as the judgment of this Court must turn upon the overruling, by the State Court, of the application of the defendant for the removal of the cause to the Federal Court.
In their opinion the Court of Appeals did not notice this point, although it was assigned for error on each of the writs of error which were prosecuted before that Court.
The twelfth section of the judiciary act of 1789, provides "that, if a suit be commenced in any State Court against an alien, or, by a citizen of the state, is brought against a citizen of another state, and the matter in dispute exceeds the sum or value of five hundred dollars, exclusive of costs, to be made to appear to the satisfaction of the Court, and the defendant shall, at the time of entering his appearance in such State Court, file a petition for the removal of the cause for trial into the next Circuit Court, to be held in the district where the suit is pending; and offer good and sufficient surety for his entering in such Court on the first day of its session, copies of said process against him, and also for his then appearing and entering special bail in the cause, if special bail was originally requisite therein, it shall then be the duty of the State Court to accept the surety, and proceed no further in the cause."
In the declaration, the plaintiff laid his damages at the sum of one thousand dollars, and this was the amount named in the writ.
Under the above section it must be made to appear to the satisfaction of the State Court that the defendant is an alien, or a citizen of some other state than that in which suit is brought; and that the matter in controversy, exclusive of costs, exceeds the sum of five hundred dollars.
*104 It being admitted on the record, that the defendant was a citizen of Pennsylvania, and the plaintiff a citizen of Kentucky, the only question before the Court was the amount in dispute. The damages claimed in the writ and declaration were, unquestionably, the sum in controversy. This is not an open question. It has been often decided, that if the plaintiff shall recover less than five hundred dollars, it cannot affect the jurisdiction of the Court; a greater sum being claimed in his writ. But in such case the plaintiff does not recover his costs; and, at the discretion of the Court, he may be adjudged to pay costs.
The damages claimed by the plaintiff in his writ, gives jurisdiction to the Court, whether it be an original suit in the Circuit Court of the United States, or brought here by petition from a State Court. From the decision of the state judge, he seemed to consider the application for the removal of the cause as a matter to be decided by his discretion. But he must exercise a legal discretion. The defendant was entitled to a right under the law of the United States; and, on the facts of the case, the judge had no discretion to withhold that right. No objection can be made to the form of the application, nor to the facts on which it was founded. This being clear, in the language of the above act, it was the duty of the State Court "to proceed no further in the cause." And every step subsequently taken, in the exercise of a jurisdiction in the case, whether in the same Court or in the Court of Appeals, was coram non judice.
This is the first instance known to us, in which a State Court has refused to a party a right to remove his cause to the Circuit Court of the United States. And it is impossible to conceive of a case, in which the right of removal could be more unquestionable than in this case.
One great object in the establishment of the Courts of the United States and regulating their jurisdiction was, to have a tribunal in each state, presumed to be free from local influence; and to which all who were nonresidents or aliens might resort for legal redress. But this object would be defeated, if a state judge, in the exercise of his discretion, may deny, to the party entitled to it, a removal of his cause.
A more summary remedy might have been pursued by the defendant than the one which this Court can now give to him. *105 But the cause being brought before us, through the Supreme Court of the state, we reverse the judgment of affirmance by that Court, and direct the cause to be remanded, with instructions that it shall be transmitted to the Circuit Court of the state; which shall be directed to enter an allowance of the petition of the defendant for the removal of the cause to the Circuit Court of the United States for the district of Kentucky, nunc pro tunc.